Citation Nr: 1801710	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected bilateral knee disabilities.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently returned to the VA RO in Los Angeles, California.  

The Board noted that the issue currently on appeal was adjudicated by the RO as entitlement to service connection for rheumatoid arthritis.  However, it is clear from the Veteran's October 2013 notice of disagreement that he was seeking entitlement to service connection for arthritis in the knees as secondary to his other service-connected knee disabilities.  Therefore, the Board has recharacterized the issue accordingly.


FINDING OF FACT

The Veteran does not have arthritis confirmed by diagnostic imaging in either knee.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral knee arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has bilateral knee arthritis that is related to his active service, or in the alternative, that was caused or aggravated by his other service-connected knee disabilities.  

Service treatment records (STRs) are silent for a diagnosis of arthritis in either knee while the Veteran was in active service or at the time of his separation from such service.  

A review of the post-service medical treatment records reveals that the Veteran has received treatment at the VA Medical Center (VAMC) for various disabilities, to include his knee disabilities.  In September 2011, the Veteran was seen at the VA Medical Center for knee pain.  X-rays of both knees at that time were normal.  A magnetic resonance imaging scan (MRI) of the right knee was also within normal limits.  There is no indication from the diagnostic imaging studies of record that the Veteran has arthritis in either knee.    

In July 2013, the Veteran was afforded a VA examination of his knees.  At that time, the Veteran reported that he was diagnosed with osteoarthritis in 2011.  However, that report is not confirmed by the evidence of record.  X-rays of the knees taken at the time of the VA examination were normal.  The examiner did not diagnose arthritis in either knee at the time of the examination.  The examiner did diagnose patellofemoral pain syndrome, which the Veteran is already service-connected for.

The Board acknowledges a September 2013 note from the Veteran's VA Medical Center treatment provider, in which it was noted that chondromalacia was damage to the articular joint surface and was the first stage of traumatic arthritis.  In a follow-up March 2014 note, the Veteran's VA Medical Center treatment provider noted that the Veteran injured his knees while in active service and chondromalacia and eventual full blown traumatic arthritis was the usual course of the malady.  However, the Board does not find the September 2013 and March 2014 notes from the Veteran's VA Medical Center treatment provider to constitute evidence of arthritis in either knee.  Rather, it is clear that the VA Medical Center treatment provider was discussing the eventual progression of the Veteran's currently diagnosed knee disability and not his actual current state.  Regardless, there are no diagnostic imaging studies of record confirming a diagnosis of arthritis in either knee.  Therefore, the September 2013 and March 2014 notes from the Veterans VA Medical Center treatment provider are not probative evidence of a diagnosis of arthritis.  

While the Veteran is competent to report observable symptoms, he is not competent to make a diagnosis of arthritis as that requires specific medical testing and medical findings that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case. 

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of arthritis in either knee.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral knee arthritis is not warranted. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral knee arthritis is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


